DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
According to a telephone conversation with BRIAN BAKER (65,238) on 6/10/2022, the claim amendments filed 5/23/2022 mistakenly did not include claim amendments as discussed and agreed upon in the Interview Summary mailed 5/2/2022 and further acknowledged and as argued in Applicant’s Remarks filed 5/23/2022.  Accordingly, an examiner’s amendment to claim 12 to include the subject matter of claim 8 along with the term “directly” preceding “coupled to the flange part” has been made below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with BRIAN BAKER (65,238) on 6/10/2022.

The application has been amended as follows: 
CLAIMS:
Claim 12 has been amended as follows:
A fuel cell stack comprising: 
a stack body comprising a plurality of unit cells stacked together;
an end plate made of metal and provided at each of both ends of the stack body in a stacking direction;
a positioning pin inserted into a positioning hole provided in each of the plurality of unit cells to position the plurality of unit cells;
an insulating collar member provided inside the end plate and screwed with the positioning pin; and
a rotation restriction mechanism configured to restrict rotation of the collar member relative to the end plate in a screw tightening direction of the positioning pin,
wherein
the collar member comprises a collar body having a circular column shape or a cylindrical shape and inserted into an insertion hole formed in the end plate, 
the rotation restriction mechanism comprises a protrusion protruding outward in a radial direction from an outer circumferential surface of the collar body, and 
the protrusion is inserted under pressure into a wall surface forming the insertion hole,
wherein the collar member comprises a flange part provided to the collar body, and the protrusion is directly coupled to the flange part. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance with respect to claims 1-11 were previously stated in the Notice of Allowance mailed 6/8/2022.
With respect to claim 12, the invention is drawn to a fuel cell stack comprising, among other things, a rotation restriction mechanism including a protrusion directly coupled to a flange part of a collar member.
The closest prior art of record is Nishiyama et al. (US 2014/0162166 A1) which discloses a stack body including end plates, a knock pin and insulating resin collar member (Title, Abstract, [0025]-[0026], [0041], [0072], Fig. 1-9).  However, Nishiyama fails to teach or suggest that its collar member includes a protrusion, as part of a rotation restriction mechanism, directly coupled to a flange portion of the collar member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             6/10/2022